Citation Nr: 0835845	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) to include as secondary to service-connected 
fibromyalgia.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for irritable bowel syndrome (IBS) prior to March 
6, 2006, and in excess of 30 percent after March 6, 2006.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for fibromyalgia.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1989 and from December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, granted service 
connection for irritable bowel syndrome (IBS) and assigned an 
initial 10 percent rating and denied service connection for 
carpal tunnel syndrome (CTS).  This matter also comes to the 
Board from an August 2004 rating decision which denied 
entitlement to TDIU.  Finally this matter comes to the Board 
from an October 2006 rating, which in part granted service 
connection for fibromyalgia and assigned a 10 percent initial 
rating.  During the course of the appeal, the RO granted a 30 
percent rating for IBS in a June 2008 rating decision, 
effective March 6, 2006 and continued an initial 10 percent 
rating prior to that date.  The issue has been rephrased to 
reflect staged- ratings as granted by the RO on the title 
page.  Inasmuch as this does not represent the highest 
possible benefit, this issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a hearing held in July 2008.  A transcript of 
this hearing has been associated with the claims folder.  
During this hearing the veteran via her representative is 
noted to have limited her testimony to the issues concerning 
IBS, CTS, fibromyalgia and TDIU and she withdrew several 
claims from appellate status.  This includes her claims for 
service connection for post-traumatic stress disorder and all 
her claims based on being secondary to an undiagnosed 
illness, except for the carpal tunnel syndrome claim.  This 
includes entitlement to service-connection for a psychiatric 
disorder claimed as depression, anxiety, jitters and 
paranoia, for a cognitive disorder claimed as memory loss, 
difficulty concentrating and distractibility, a heart 
disorder, a respiratory disorder, irregular menses, 
gastroesophageal reflux disease (GERD), an eye disorder, a 
vestibular disorder, an ear disorder claimed as ear popping, 
and eczema, which were all denied as secondary to an 
undiagnosed illness in the March 2004 rating.  

Additionally the Board finds that this withdrawal also 
applies to the following issues that were denied in March 
2004 based on no new and material evidence being submitted to 
reopen previously denied claims for service-connection for 
fatigue, joint pain, headaches, insomnia and muscle weakness.  
These issues were originally denied in a final rating of 
November 1998 based on undiagnosed illness.  A perfected 
issue of entitlement to service-connection for osteoarthritis 
on appeal from an October 2006 rating was also denied based 
on no new and material evidence being submitted to reopen the 
previously denied claim which was also originally denied in 
the November 1998 rating as secondary to an undiagnosed 
illness.  As all these issues were originally considered as 
secondary to an undiagnosed illness, these are withdrawn.

The Board notes while an appeal of a claim for service 
connection for panic disorder based on undiagnosed illness 
was also withdrawn from appellate status along with the above 
withdrawn issues, a new claim for service connection for 
panic disorder appears to be open and pending, to include as 
secondary to service connected disorders.  This issue was 
also originally denied in a final rating of November 1998 
based on undiagnosed illness, with the appealed March 2004 
rating decision declining to reopen this claim, and this 
appeal was withdrawn in the July 2008 hearing.  However, in 
November 2007, the veteran claimed entitlement to service 
connection for a depressive and anxiety/panic disorder to 
include as secondary to service-connected IBS and 
fibromyalgia.  The RO in a June 2008 decision granted 
service-connection for a major depressive disorder as 
secondary to these service-connected disorders, but 
separately denied service-connection for a panic disorder 
based on there being no new and material evidence submitted 
to reopen a previously denied claim, without addressing the 
secondary service-connection claim.  As this claim is open 
and pending, but has yet to be adjudicated by the RO to 
include consideration on a secondary basis, this matter is 
referred to the RO to further address this issue.

The appeal has now been returned to the Board for appellate 
consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends she is entitled to higher evaluations 
for her IBS and her fibromyalgia and that she is totally 
disabled from employment due to her service-connected 
disabilities.  She also alleges that she is entitled to 
service-connection for CTS and in her July 2008 hearing 
testified that it may be secondary to her fibromyalgia.  Thus 
secondary service-connection should be considered by the RO 
in readjudicating this service connection claim.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

In her July 2008 hearing the veteran testified that she has 
been in receipt of Social Security disability benefits since 
2006.  There are no records from the Social Security 
Administration currently associated with the claims file.  As 
records pertaining to such a claim could have a bearing on 
the issues at hand, an attempt must be made to obtain these 
records.  

Furthermore in light of the need for further development, VA 
examinations should be scheduled to address the nature and 
etiology of the veterans CTS and the nature and severity of 
her service-connected IBS and fibromyalgia.  The examinations 
should also discuss the effects of the veteran's service-
connected disorders on her ability to obtain and maintain 
substantial gainful employment.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, as the veteran is currently in receipt of the 
maximum evaluation under the rating criteria for IBS, 
adjudication of this issue should include consideration of 
other potentially applicable Diagnostic Codes.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  Thereafter, following completion of 
the above, the veteran should be examined 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's claimed carpal tunnel syndrome 
(CTS).  The examiner should determine 
whether any CTS is due to or aggravated 
by the service-connected fibromyalgia.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, 
etiology and onset of the CTS.  
Specifically, the examiner must provide 
an opinion as to (1) the nature of the 
veteran's claimed CTS (2) the medical 
probability that any diagnosed CTS 
disability is related to the appellant's 
service-connected fibromyalgia and (3) 
whether it is at least as likely as not 
(at least a 50 percent chance) that the 
appellant's fibromyalgia aggravated or 
contributed to or accelerated her CTS 
disability beyond its natural 
progression.  If the appellant's service-
connected fibromyalgia aggravated or 
contributed to or accelerated any 
pathologic process of her CTS disability, 
the examiner must state to what extent, 
given in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the CTS or as opposed to 
other possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The AOJ should also schedule the 
veteran for a VA gastrointestinal 
disorders examination, by an appropriate 
specialist, to determine the nature and 
extent of her service-connected IBS 
disorder.  The claims file should be made 
available to the examiner for review of 
the pertinent evidence in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings in accordance with 
the latest AMIE worksheet for rating 
disorders of the gastrointestinal system.  
The examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected 
gastrointestinal disability.  It is 
requested that the examiner address the 
following questions:  (a) Whether there 
is impairment of sphincter control and if 
so, whether this more closely resembles 
extensive leakage and fairly frequent 
involuntary bowel movements or even 
complete loss of sphincter control.  (b) 
Whether the disorder more closely 
resembles severe ulcerative colitis with 
numerous attacks per year, with 
malnutrition and if so whether the 
veteran's health is only fair during 
remissions (c) whether the disorder more 
closely resembles pronounced ulcerative 
colitis with marked malnutrition, anemia 
and general debility or with serious 
complications such as liver abscess. 

The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  The AOJ should also schedule the 
veteran for a VA fibromyalgia disorders 
examination, by an appropriate 
specialist, to determine the nature and 
extent of her service-connected 
fibromyalgia.  The claims file should be 
made available to the examiner for review 
of the pertinent evidence in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings in accordance with 
the latest AMIE worksheet for rating 
fibromyalgia.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
fibromyalgia disability.  It is requested 
that the examiner address the following 
questions:  (a) Whether the veteran's 
fibromyalgia results in symptoms that are 
episodic, with exacerbations often 
precipitated by environmental or 
emotional stress or by overexertion, but 
that are present more than one-third of 
the time.  (b) Whether the veteran's 
fibromyalgia results in symptoms that are 
constant, or nearly so, and refractory to 
therapy.

The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims with consideration 
of all evidence received since the last 
supplemental statement of the case in 
June 2008.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case, which reflects consideration of 
all additional evidence received and all 
applicable regulations, to include 
38 C.F.R. § 3.310 (2007) for the service-
connection claim and all potentially 
applicable criteria for the IBS, 
including the criteria for ulcerative 
colitis, impairment of sphincter control 
and any other criteria deemed applicable.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claim should consider the applicability 
of the decision reached in Allen, supra.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




